Title: To James Madison from William Bainbridge, 21 July 1802 (Abstract)
From: Bainbridge, William
To: Madison, James


21 July 1802, U.S. Frigate Essex, Quarantine Ground, Staten Island. Informs JM that “Samuel Helsdon, an impressed American Seaman, was discharged at Gibraltar on the 14t. June last, from His Brittainick Majesty Ship Triumph; and returned to this place in the United States Frigate Essex under my command.”
 

   
   RC (DNA: RG 59, Records of Impressed Seamen, 1794–1815). 1 p.; docketed by Brent as received 25 July.


